 



Exhibit 10.1
CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement (the “Agreement”) is made this ninteeth (19th) day of
December 2007, being the last day on which all parties sign this Agreement (the
“Effective Date”) by and among Verizon Federal Inc, (“Verizon”); and Government
Telecommunications, Inc. (“GTI”) and GTI’s parent company, Applied Digital
Solutions, Inc. (“ADS”); collectively referred to herein as the “Parties.”
WHEREAS, on June 22, 1998, GTI and Verizon (then known as Bell Atlantic Federal
Integrated Solutions, Inc.) entered into a subcontract under which Verizon
agreed to perform work under a General Services Administration’s (“GSA”) WACS
program for GTI in the Northeast and Mid-Atlantic states (the “subcontract”);
WHEREAS, on August 14, 2006, GTI filed an action against Verizon in the Fairfax
County Court of Virginia, which is pending as Civil Action No. CL -0610233 (the
“Lawsuit”), alleging among other things, breach of contract and tortious
interference in connection with the District of Columbia Public School’s
determination to use the GSA WITS contract. On October 19, 2006, Verizon filed a
counterclaim against GTI for failure to pay invoices owed under the subcontract.
WHEREAS, the Parties now wish to settle and resolve the dispute without
admitting liability and wish to terminate the pending litigation.
NOW, THEREFORE, in consideration of the respective promises set forth here, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the Parties agree as follows.

1.  
SETTLEMENT

1.1  
On or before January 15, 2008, GTI shall pay to Verizon the sum of One Million
dollars ($1,000,000.00) by wire transfer into account # 199-2890, ABA#
043000261, Mellon Bank West, 3 Mellon Bank Center, Pittsburgh, PA 15259, and
shall simultaneously telecopy proof of that wire transfer to Verizon as provided
in Section 5.12 of the Agreement.

 

1 of 7



--------------------------------------------------------------------------------



 



1.2  
On or before January 15, 2009, GTI shall pay to Verizon the sum of One Million
dollars ($1,000,000.00) by wire transfer into account # 199-2890, ABA#
043000261, Mellon Bank West, 3 Mellon Bank Center, Pittsburgh, PA 15259, and
shall simultaneously telecopy proof of said wire transfer to Verizon as provided
in Section 5.12 of the Agreement.

1.3  
On or before January 15, 2010, GTI shall pay to Verizon the sum of One Million
dollars ($1,000,000.00) by wire transfer into account # 199-2890, ABA#
043000261, Mellon Bank West, 3 Mellon Bank Center, Pittsburgh, PA 15259, and
shall simultaneously telecopy proof of said wire transfer to Verizon as provided
in Section 5.12 of the Agreement.

1.4  
On or before January 15, 2011, GTI shall pay to Verizon the sum of One Million
dollars ($1,000,000.00) by wire transfer into account # 199-2890, ABA#
043000261, Mellon Bank West, 3 Mellon Bank Center, Pittsburgh, PA 15259, and
shall simultaneously telecopy proof of said wire transfer to Verizon as provided
in Section 5.12 of the Agreement.
  1.5  
ADS agrees to execute the guaranty attached as Attachment B to the Agreement.

1.6  
The settlement shall finally settle and resolve all claims asserted, or which
could have been asserted, by Verizon, GTI, and ADS in the Lawsuit as of the date
of this Agreement, including, but not limited to, legal expenses.
  2.  
RELEASE

2.1  
In consideration of the settlement and following full performance thereunder,
GTI, and all of its predecessors, successors, parents, direct subsidiaries,
indirect subsidiaries, affiliates, assigns, heirs, agents, and attorneys,
release and forever discharge Verizon, and all of its predecessors, successors,
parents, direct subsidiaries, indirect subsidiaries, affiliates, assigns,
agents, directors, officers, employees, and shareholders from and against all
actions, causes of action, claims, suits, debts, damages, judgments,
liabilities, demands and controversies whatsoever, whether matured or unmatured,
whether at law or in equity, whether before a local, state, or federal court or
state or federal administrative agency or commission, and whether now known or
unknown, liquidated or unliquidated, that GTI now has or may have had, or
thereafter claims to have, regarding the issues arising out of or related to the
Lawsuit, on behalf of itself, or any other person or entity, at any time prior
to and including the date of the Agreement.

 

2 of 7



--------------------------------------------------------------------------------



 



2.2  
In consideration of the settlement and following full performance thereunder,
Verizon, and all of its predecessors, successors, direct subsidiaries, indirect
subsidiaries, assigns, heirs, agents, and attorneys hereby release and forever
discharge GTI and ADS, and all of its predecessors, successors, parents, direct
subsidiaries, indirect subsidiaries, affiliates, assigns, agents, directors,
officers, employees, and shareholders from and against all actions, causes of
action, claims, suits, debts, damages, judgments, liabilities, and demands
whatsoever, whether matured or unmatured, whether at law or in equity, whether
before a local, state or federal court or state or federal administrative agency
or commission, and whether now known or unknown, liquidated or unliquidated,
that Verizon now has or may have had, or thereafter claims to have, regarding
the issues arising out of or related to the Lawsuit, on behalf of itself, or any
other person or entity, at any time prior to and including the date of the
Agreement.

2.3  
The Parties warrant and agree that (1) neither has assigned, pledged,
hypothecated, or otherwise divested itself or encumbered any part of Lawsuit
being released here; (2) no other person or entity has any interest in or
ownership of the Lawsuit covered by this release; and (3) the Parties will
indemnify, defend, and hold each other harmless from and against any of all of
any part of the Lawsuit so assigned, pledged, hypothecated, divested, or
encumber.
  3.0  
COMPROMISE & CONFESSED JUDGMENT

3.1  
It is understood and agreed between the Parties that the Agreement is a
compromise and shall never be construed as an admission of liability,
wrongdoing, or responsibility on the part any Party, or on the part of any
Party’s predecessors, successors, assigns, agents, parents, subsidiaries,
affiliates, officers, directors, or employees. Rather, the Parties expressly
deny such liability, wrongdoing, or responsibility.

3.2  
GTI agrees to execute the Confessed Judgment attached as Attachment A to the
Agreement. Verizon will provide GTI and ADS 10-days notice under Section 5.12
before seeking to file the confessed judgment in Fairfax County.
  4.0  
CONFIDENTIALITY

4.1  
The Parties agree that the Agreement and its terms are and shall be kept
confidential. Except to the extent necessary to enforce it, or to the extent
that any of the Parties reasonably believes it is legally required to disclose
its terms, the terms and conditions of the Agreement, including the amounts of
payment shall remain confidential and shall not be disclosed. To the extent
required by subpoena or other written order of a court or government body of
competent jurisdiction, the Party being compelled to provide the information
will notify the other Party within twenty (20) business days of receipt of the
subpoena or written order.

 

3 of 7



--------------------------------------------------------------------------------



 



5.0  
MISCELLANEOUS TERMS AND CONDITIONS
  5.1  
The Parties agree to bear their own attorneys’ fees and costs.

5.2  
Each Party represents and warrants that it has the sole right and exclusive
authority to execute the Agreement, to agree to the terms and conditions set
forth here.

5.3  
The Agreement including all matters of construction, validity, and performance
shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Virginia without giving effect to the choice of law or conflicts
of law provisions.

5.4  
The Parties agree to cooperate fully, to execute any and all supplementary
documents, and to take all additional actions that may be necessary or
appropriate to give the Agreement full force and effect.

5.5  
The Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

5.6  
GTI and ADS acknowledge, represent, and warrant that the execution, delivery and
performance of the Agreement will not violate or conflict with their
certificates of incorporation, by-laws, or any agreement, order, judgment,
decree, statute, rule or regulation applicable to GTI, ADS, or both.

5.7  
Verizon acknowledges, represents, and warrants that the execution, delivery and
performance of the Agreement will not violate or conflict with their
certificates of incorporation, by-laws, or any agreement, order, judgment,
decree, statute, rule or regulation applicable to Verizon.

5.8  
The Parties acknowledge, represent, and warrant that each has been fully advised
by its attorney(s) concerning the execution of the Agreement, that each has
fully read and understands the terms of the Agreement, and that each has freely
and voluntarily executed the Agreement. Each Party has participated in the
creation of this Agreement. No legal principle interpreting the Agreement
against the drafter will apply.

 

4 of 7



--------------------------------------------------------------------------------



 



5.9  
This Agreement, and the attachments hereto, reflects the entire agreement and
understanding between the Parties with respect to the settlement contemplated
herein, supersedes all prior agreements, arrangements, understandings,
communications, representations or warranties, both oral and written, related to
the Dispute. This Agreement may be modified only by a written document signed by
all of the Parties.

5.10  
No failure or delay by any Party in exercising any right, power, or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege hereunder.

5.11  
Upon the Effective Date, this Agreement shall be binding on the Parties and
their respective successors and assigns.

5.12  
Any notices or other communications to be given in writing in accordance
herewith shall be delivered by (as elected by the Party giving such notice):
(i) hand; (ii) postage-prepaid first-class, registered or certified mail, return
receipt requested; (iii) a prepaid, nationally recognized, overnight courier
service; or (iv) facsimile or electronic mail, but only if subsequently
confirmed by a duplicate thereof being delivered by one of the foregoing options
“(i)” through “(iii).” All notices shall be deemed to have been duly delivered
on: (i) the date of receipt (or if delivery is refused, the date of such
refusal) if delivered by hand or by courier; (ii) the date of receipt if
delivered by facsimile or email and subsequently confirmed.

Notices to each Party shall be directed to such Party’s address and contact
information as set forth as follows, provided that either Party may change its
address for purposes hereof on prior written notice to the other Party in
accordance herewith:

  5.12.a  
Notices to Verizon:
Mary Coyne
Associate General Counsel
Verizon Business Communications
1133 19th Street, N.W.
Washington, D.C. 20036

 

5 of 7



--------------------------------------------------------------------------------



 



  5.13.b  
Notices to GTI and ADS:
       
Applied Digital
1690 South Congress Ave. #200
Delray Beach, FL 33445
Attn: CEO & General Counsel — urgent legal matter
       
GTI
4500 Southgate Place Suite 300
Chantilly, VA 20151
Attn: Steve Wood— urgent legal matter
       
John C. Person
Person & Craver LLP
1801 K Street, N.W.
Washington, D.C. 20006

 

6 of 7



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF, the Parties have fully executed this Settlement Agreement as
of the date of the last signature below.

     
Government Telecommunications, Inc.
 

  Verizon Federal Inc.
/s/ Lorraine M. Breece
  /s/ Mary L. Coyne
 
   
Signature
 

  Signature
Lorraine M. Breece
  Mary L. Coyne
 
   
Printed Name
 

  Printed Name
V.P. 
  Associate General Counsel, Verizon Business 
 
   
Title
 

  Title
December 19, 2007
  12/19/07
 
   
Date
  Date
 
   
Applied Digital Solutions, Inc.
 

   
/s/ Lorraine M. Breece
   
 
   
Signature
 

   
Lorraine M. Breece
   
 
   
Printed Name
 

   
SVP, ACFO
   
 
   
Title
 

   
December 19, 2007
   
 
   
Date
   

 

7 of 7



--------------------------------------------------------------------------------



 



Attachment A
IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

     
$4,000,000.00
  Fairfax, Virginia
 
  As of December 19, 2007

FOR VALUE RECEIVED, the undersigned, Government Telecommunications, Inc.
(“Debtor”) hereby promise esto pay to the order of Verizon Federal Inc. or any
assigns of Verizon Federal Inc. (“Holder”), the sum of FOUR MILLION DOLLARS
($4,000,000) as hereinafter provided.
This Note is payable as follows: Debtor shall pay Holder one million dollars on
or before January 15, 2008. Debtor shall pay Holder one million dollars on or
before January 15, 2009. Debtor shall pay Holder one million dollars on or
before January 15, 2010. Debtor shall pay Holder one million dollars on or
before January 15, 2011. Debtor agree that should there be default in making any
of the four payments set forth above, then the unpaid balance of the Note shall
immediately become due and payable and shall be subject to postjudgment interest
rate under Virginia law. Failure by the Holder to exercise this option shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent default. No failure of payment shall be deemed to be a default unless
such payment is not received by Holder within five (5) days after the due date.
Payment shall be paid to the Holder by wire transfer into account # 199-2890,
ABA# 043000261, Mellon Bank West, 3 Mellon Bank Center, Pittsburgh, PA 15259, or
at such other address as Holder may direct in writing from time to time.
IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 



--------------------------------------------------------------------------------



 



Debtor hereby irrevocably appoints Timothy B. Hyland, Jennifer S. Atkins, and
William M. Vermette, any one of whom may act individually, as their
attorneys-in-fact pursuant to §§ 8.01-432 through 440 of the 1950 Code of
Virginia, as amended, and as in effect on the date of this Note. Any one of
these attorneys-in-fact hereby are authorized to appear in the Office of the
Clerk of the Circuit Court of Fairfax County, Virginia, and confess judgment in
favor of the Holder, and against the Debtor in the full amount then due
hereunder. Debtor hereby appoints the Secretary of the Commonwealth of Virginia
as their non-exclusive agent to accept service of process. Such authority and
power may be exercised on one or more occasions, from time to time in the same
or different jurisdictions, as often as the Holder shall deem necessary or
desirable, for all of which this Note shall be a sufficient warrant.
Any forbearance by the Holder of this Note in exercising any right or remedy
hereunder or otherwise afforded by applicable law shall not be construed as a
waiver of or preclude the exercise of such right or remedy. The rights provided
in this Note are distinct and cumulative to any and all other rights or remedies
the Holder may be afforded by law or equity and may be exercised concurrently,
independently or successively. The authority and power to appear for and enter
judgment against the Debtor shall not be exhausted by one or more exercises
thereof, or by any imperfect exercise thereof, and shall not be extinguished by
any judgment entered pursuant thereto.
Debtor reserves the privilege of prepaying all or any portion of the outstanding
balance of this Note, at any time.
In the event of a default under this Note, Debtor promises to pay all costs of
collection, including Holder’s reasonable attorneys’ fees, regardless of whether
suit is filed.
At the option of Holder, this Note shall become immediately due and payable in
its entirety should any one of the following events occur: (a) if Debtor fails
to make any payment hereunder within 5 days after such payment is due and
payable; or (b) if Debtor fails to observe or perform any warranty, covenant, or
condition to be observed or performed by Debtor under this Note or under the
agreement between the parties settling the litigation captioned as Government
Telecommunications, Inc. v. Verizon Federal Inc., in the Circuit Court of
Fairfax County, No. 06-10233.

 

-3-



--------------------------------------------------------------------------------



 



The failure of Holder to exercise any option or remedy granted to it hereunder
in any one or more instances, or the acceptance by Holder of partial payments or
partial performance, shall not constitute a waiver of any default by Debtor, and
all such options and remedies shall remain continuously in force.
Debtor and all others who may become liable for all or any part of this Note,
agree hereby to be jointly and severally bound, and jointly and severally
(a) waive and renounce any and all homestead exemption rights and the benefits
of all valuation and appraisement privileges as against this debt or any renewal
or extension hereof; (b) waive presentment, demand, protest, notice of
nonpayment, notice of dishonor, and any and all lack of diligence or delays in
the collection or enforcement hereof; (c) expressly consent to the release or
substitution of any of the collateral securing this Note; (d) expressly consent
to any extension of the time for payment of this Note and any other indulgence
or forbearance by Holder; and (e) agree that none of them are parties “for
accommodation” as defined in Va. Code § 8.3A-419. Any extension, release,
substitution, indulgence or forbearance may be made without notice to any party
and without in any way affecting the personal liability of any party liable
hereon.
This Note shall be binding upon the Debtor and their respective successors and
assigns and shall inure to the benefit of Holder and its successors and assigns.
This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned GTI, with power and authority to do so,
intending that this Note shall constitute an instrument under seal, have caused
these presents to be executed, delivered, and sealed on the day and year first
above written.

             
 
                GOVERNMENT TELECOMMUNICATIONS, INC.
 
           
 
  By:       (SEAL)
 
           
 
      Name:    
 
      Title:    

COMMONWEALTH OF VIRGINIA,
COUNTY/CITY OF                                         , to wit:
I, the undersigned, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that                                         , whose name is
signed to the foregoing and annexed instrument as
                                         of DEBTOR, did appear before me this
day and acknowledged before me the same to be the act and deed of the said
corporation.
GIVEN under my hand and seal this                      day of December  , 2007.

     
 
   
 
  Notary Public

My Commission Expires:                                         .

 

-5-